Opinion by
Cline, J.
It was stipulated that merchandise consisting of bak hop, lotus nuts (hoi shin lien, hoi pak lin), sui sit, wai san (stick), sar sum (uncut), lo hon qua, yuen yuk, and mok qua is similar to that involved in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) and it was therefore held entitled to free entry as crude drugs under paragraph 1669 as claimed. Wai san (sliced) yuk-chuk, and sar sum (cut) were held dutiable as drugs, advanced, at 10 percent under paragraph 34, following Oy Wo Tong Co. v. United States, supra.